NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 22-10011

                Plaintiff-Appellee,             D.C. No. 1:99-cr-00465-JAO-1

 v.

DOUGLAS AKIRA HIRANO,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Hawaii
                     Jill A. Otake, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Douglas Akira Hirano appeals from the district court’s judgment and

challenges the 8-month sentence and a special condition of supervised release

imposed upon his second revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As a preliminary matter, the government is incorrect that Hirano’s appeal is

moot. See United States v. Verdin, 243 F.3d 1174, 1178 (9th Cir. 2001) (holding

that an appeal is not moot if success on appeal could result in a reduction in the

period of supervised release).

      Hirano contends that the district court used the incorrect criminal history

category to determine his guidelines range. However, the court properly used the

criminal history category calculated at his original sentencing. See U.S.S.G.

§ 7B1.4 n.1 (“The criminal history category to be used in determining the

applicable range of imprisonment [at a revocation hearing] is the category

determined at the time the defendant originally was sentenced to the term of

supervision.”). Hirano’s challenges to his career offender designation are beyond

the scope of these proceedings. See United States v. Castro-Verdugo, 750 F.3d

1065, 1068-69 (9th Cir. 2014) (holding that the validity of the original sentence

may not be attacked in a revocation proceeding).

      Hirano also challenges a special condition of supervised release requiring

him to disclose financial information to probation. He contends that the district

court did not provide an adequate explanation for imposing the condition and that

the condition is overbroad and substantively unreasonable. The district court did

not plainly err. See United States v. Garcia, 522 F.3d 855, 860 (9th Cir. 2008).

The court was not required to explain its reasons for imposing this particular


                                          2                                      22-10011
condition, see United States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008), which is

substantively reasonable and sweeps no more broadly than necessary to achieve the

goals of sentencing in this case, see Garcia, 522 F.3d at 861-62.

      AFFIRMED.




                                         3                                   22-10011